 
 
I 
111th CONGRESS
1st Session
H. R. 4234 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2009 
Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide for the commemoration of the 60th anniversary of the Korean war. 
 
 
1.Short titleThis Act may be cited as the Korean War 60th Anniversary Commemoration Act of 2009. 
2.Korean war Commemoration 
(a)In generalThe Secretary of Defense shall— 
(1)plan, develop, and execute programs and activities to commemorate, during 2010, 2011, 2012, and 2013, respectively, the 60th anniversary of each year of the Korean War; 
(2)encourage private organizations and State and local governments to organize and participate in activities, during 2010, 2011, 2012, and 2013, respectively, commemorating the 60th anniversary of each year of the Korean war; 
(3)facilitate and coordinate programs and activities throughout the United States, during 2010, 2011, 2012, and 2013, respectively, relating to the 60th anniversary of each year of the Korean war; and 
(4)establish a committee to assist with the commemoration of the 60th anniversary of the Korean war. 
(b)Commemoration activitiesThe programs and activities referred to under subsections (a)(1) and (a)(3) shall— 
(1)thank and honor the veterans of the Korean war; 
(2)pay tribute to the sacrifices and contributions of family members of veterans, especially those who lost family members in the Korean war; 
(3)highlight advances in technology, science, and medicine related to military research conducted during the Korean war; 
(4)provide information about the contributions of the Armed Forces to the United States; and 
(5)recognize the contributions and sacrifices made during the Korean war by allies of the United States. 
(c)Acceptance of voluntary services 
(1)In generalNotwithstanding section 1342 of title 31, United States Code, the Secretary may accept from any person voluntary services to be provided in furtherance of the programs and activities under subsection (a). 
(2)Compensation for work-related injuryA person providing voluntary services under this subsection shall be considered to be an employee for the purposes of chapter 81 of title 5, United States Code, relating to compensation for work-related injuries. Such a person who is not otherwise employed by the Federal Government shall not be considered a Federal employee for any other purposes by reason of the provision of such service. 
(3)Incidental expensesThe Secretary may reimburse a person providing voluntary services under this subsection for the incidental expenses incurred by such person in providing voluntary services under this subsection. The Secretary shall determine which expenses are eligible for reimbursement under this paragraph. 
 
